DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Priority
The earliest claimed priority for the pending claims is to the US provisional application 60/841,519 filed on August 31, 2006. There are specific concepts within the present claims that are not described within 60/841,519 and, therefore, not entitled to the August 31, 2006 filing date: 
the concept at present claim 5: 
“the transformation frequency of cells grown solely in liquid media subsequent to contacting the cells with a GOI and prior to identification of transgenic plants or transgenic plant parts is enhanced relative to the transformation frequency observed when cells are grown in solid media, semi-solid media, soil, or a combination of solid 20media, semi-solid media, liquid media, and/or soil, subsequent to contacting the cells with a GOI and prior to identification of transgenic plants or transgenic plant parts.”
immature corn embryo cells having a length of about 1.5 mm to about 3.5 mm or of about 1.9 mm to about 2.3 mm (see claims 7-8)1;
maintaining the individual identity of the corn plants (see claim 9 part (1));
regenerating a corn plant or plant part not later than 6/4/3/2/1 week(s) after the DNA segment is transformed into the corn plant cells (see claims 13-17); and
assaying plant tissue comprising pooled subsets of nucleic acids (see claim 12).

To be clear, concepts (a)-(e) do find support within at least the priority document US patent application 11/848,579 (now US Pat. No. 8,581,035) filed August 31, 2007.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites the abbreviation “GOI” which the specification describes as meaning “Gene Of Interest” at page 2, line 19.  At the first use of an abbreviation within the claims, the abbreviation should be written out long form to ensure clarity (e.g., the following amendment to claim 5 would be remedial: “Gene of Interest (GOI)”). Appropriate correction is required.

Claim 6 is object to because of the following informalities:  claim 6 recites “wherein the plant cells”, but in claim 1 (to which claim 6 depends) the cells were introduced as corn plant cells. An amendment at claim 6 of “wherein the corn plant cells” would be remedial. 

Claim 10 is object to because of the following informalities:  claim 10 recites “wherein the assay”, but in claim 9 (to which claim 10 depends) assay is introduced as a first assay. An amendment at claim 10 of “wherein the first assay” would be remedial. 

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "subsequent to contacting the cells with a GOI" in line 2.  Because there is insufficient antecedent basis for the “GOI” limitation in the claim ( the cells of claims 1, 3 4, and 5 are never contacted with what is called a “Gene Of Interest (GOI)”), it is unclear if (for example) Applicant intended for the GOI in claim 5 to be the same as what is called a “nucleic acid sequence of interest” recited in claim 1—the result is that this language in claim 5 renders the metes and bounds of the claim unclear. Furthermore, while claim 5 pertains to transformation frequency, there is no transformation step(s) within any of the claims (the corn plant cell has already been transformed with a DNA segment before being used in the methods of claims 1, 3, 4, and 5) and so the metes and bounds of claim 5 are unclear (e.g., it is not clear whether claim 5 is missing  a transformation step or series of transformation steps). For clarity of the record, claim 5 is unclear even when read in view of Velcheva et al. who teach increased transformation frequency on liquid media as compared to that on solid media.2 Appropriate correction is required.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is not clear what is meant by “while maintaining the individual identity of the corn plants”. As an example, it is not clear whether this encompasses a simple labeling of the individual corn plants, preventing any exchange of genetic information between plants, or that individual corn plants are within its own culture tube or growth plug (as done by Pati et al.3 as shown below).

    PNG
    media_image1.png
    670
    558
    media_image1.png
    Greyscale


Claims 17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because these claims do not contain a period and it is, therefore, unclear whether there is a missing word or phrase from the sentence.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 regards the manner by which “the DNA segment is introduced into the corn plant cell” (written in present tense), but there is no transformation step(s) within any of the claims (the corn plant cell has already been transformed with a DNA segment before being used in the method of claim 1). To clearly articulate the metes and bounds of the claimed subject matter, the language of claim 18 requires the presence of a transformation step or series of transformation steps (e.g., a transformation step prior to part (a) of claim 1). Appropriate correction is required.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the limitation "the growth medium".  There is insufficient antecedent basis for this limitation at least because there is no “growth media/-um” recited in claim 1.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description:
Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These claims are directed toward the regeneration of a whole corn plant or any [differentiated] corn plant part not later than 6, 4, 3, 2, or 1 week(s) after the DNA segment is transformed into the corn plant cells and via regeneration by any protocol (e.g., any combination of any media content and form such as solid/semi-solid/liquid, any culture conditions including time in contact with any of the medias used). Based on the current record, “not later than” means anything less than or including the stated limit. So, “not later than 6 weeks” here means any amount of time shorter than 6 weeks (including 0 or 1 day(s)) as well as 6 weeks (i.e., 42 days).
The specification describes regenerating a specific differentiated corn plant part (a shoot) not later than 4 weeks (and, therefore, not later than 6 weeks) after a DNA segment was transformed into the corn plant cells (demarcated via the end of co-culturing),4 but this was achieved by following a specific protocol with particular medias and culture conditions (in particular, the specific protocol described in Example 2 of the specification5).  The protocol at Example 2 of the specification describes regenerating a shoot within about 4 weeks following Agrobacterium-mediated transformation (the end of transformation steps interpreted to correspond to the end of co-culturing, so steps after transformation are those that follow co-culturing) and, in particular, by tissues undergoing (after co-culturing) 10-14 days of selection-free proliferation on a particular media (Lynx 1316), then 10 days of selection-free pre-regeneration on another particular media (Lynx 1844), and then 10 days of selection-free regeneration on a third particular media (Lynx 1344) (for a total of 30-34 days post-transformation growth or 4 to 4.5 weeks of post-transformation growth).6
The specification does not describe (1) regeneration of a whole corn plant (via any protocol) not later than 6 weeks (and, therefore, not later than 4, 3, 2, or 1 week(s)) after the DNA segment was transformed into the corn plant cells. Furthermore, the specification does not describe (2) regenerating any plant part (even a corn shoot) using any protocol not later than 3, 2, or 1 week(s) after the DNA segment was transformed into the corn plant cells. Finally, the specification does not describe (3) the material features of the protocol used in Example 2 of the specification (the structure::function relationships) such that a skilled artisan could modify that protocol (that of Example 2) and nonetheless regenerate at least a corn shoot not later than 4 weeks after the DNA segment was transformed into the corn plant cells. 
The prior art does not appear to correct the deficiencies of the specification at least because no prior art teaching has been found that describes, without a prior selection step, either (1) regeneration of a whole transgenic corn plant no later than 6/4/3/2/1 week(s) after the DNA segment was transformed into the corn plant cells or (2) regeneration of differentiated transgenic corn plant part no later than 3/2/1 week(s) (even 6 or 4 weeks) after the DNA segment was transformed into the corn plant cells. Further, the prior art does not appear to describe how one may modify a protocol as in Example 2 of this specification so that even a corn shoot may be regenerated not more than 4 weeks after transforming a DNA segment into corn plant cells. The prior art appears to be silent on this particular subject (regeneration time of transgenic maize/corn plants or plant parts when regenerated without a prior selection step). But, the prior art does teach that media content (e.g., the type and concentration of a particular molecule such as a particular cytokine) and culture conditions (e.g., media exposure time and age of callus) materially impacts maize/corn regeneration efficiency, quality, and quantity.7 Based on the prior art and the specification, a skilled artisan at the time the present invention was made would have recognized that Applicant possessed regenerating a corn shoot not later than 4 (or 6) weeks after a DNA segment was transformed into the corn plant cells (demarcated via the end of co-culturing); but such skilled artisan would also have recognized that Applicant only possessed doing so when a specific culture protocol was used (i.e., the protocol described in Example 2 of the specification).
 Even now, many years after this invention was made, the Office can only find evidence of regenerating maize/corn shoots (not roots and certainly not whole plants) after 4 weeks of growth (counted as proliferation + pre-regeneration + regeneration time) and those results have only been obtained when using healthy tissue (i.e., maize/corn tissue that has not been damaged by transformation) and optimized media as well as optimized growth conditions.8 It is notable that, again—all these years after the present invention was made, even Pathi et al. emphasize what had been said by at least Duncan and Widholm: the particulars of a regeneration protocol (such as culture media content) impact regeneration efficiency, quality, and quantity (Pathi et al. showing that the concentration of certain plant growth regulators and other supplements added to the culture media impacts maize/corn regeneration).9    
The present specification, in view of the prior art, does not describe the claimed invention in sufficient detail for a skilled artisan to reasonably conclude that Applicant had possession of the full metes and bounds of these claims at the time this application was filed. 

Scope of Enablement:
Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for regenerating a corn shoot not later than 4 (or 6) weeks after a DNA segment was transformed into the corn plant cells by following the protocol described in Example 2 of the specification, does not reasonably provide enablement for (1) regenerating a whole corn plant (via any protocol) not later than 6 weeks (and, therefore, not later than 4, 3, 2, or 1 week(s)) after the DNA segment was transformed into the corn plant cells; (2) regenerating any corn plant part (even a corn shoot) not later than 3, 2, or 1 week(s) after the DNA segment was transformed into the corn plant cells; and (3) regenerating even a corn shoot not later than 4 weeks after the DNA segment was transformed into the corn plant cells using any (culture) protocol.
The factors used (and weighed) to determine whether a specification satisfies the enablement requirement (and, thus, whether any necessary experimentation would be ‘undue’) include, but are not limited to, the following: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art (“if one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art” MPEP § 2164.03.); (F) the amount of direction provided by the specification; (G) the existence of working or prophetic examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the specification read in view of the prior art (including whether “one would expect to be able to extrapolate [the example(s)] across the entire scope of the claims”10 ).11 
Regarding (A) the breadth of the claims:
(a) claims 13-17 are directed toward the regeneration, using any culture protocol, of a whole corn plant or any differentiated corn plant part not later than 6/4/3/2/1 week(s) after a DNA segment was transformed into the corn plant cell. The claims encompass a broad scope of subject matter.
 
Regarding (B) the nature of the invention, (F) the amount of direction provided by the specification; and (G) the existence of working or prophetic examples:
The specification teaches regenerating a specific differentiated corn plant part (a shoot) not later than 4 weeks (and, therefore, not later than 6 weeks) after a DNA segment was transformed into the corn plant cells (demarcated via the end of co-culturing),12 but this was achieved by following a specific protocol with particular medias and culture conditions (in particular, the specific protocol described in Example 2 of the specification13).  
The specification does not teach (1) regeneration of a whole corn plant (via any protocol) not later than 6 weeks (and, therefore, not later than 4, 3, 2, or 1 week(s)) after the DNA segment was transformed into the corn plant cells. Furthermore, the specification does not teach (2) regenerating any plant part (even a corn shoot) using any protocol not later than 3, 2, or 1 week(s) after the DNA segment was transformed into the corn plant cells. Finally, the specification does not teach (3) regenerating even a corn shoot not later than 4 weeks after the DNA segment was transformed into the corn plant cells using any (culture) protocol. 
The amount of direction provided by the specification (including examples) is very narrow compared to the full breadth of the claims.
 
Regarding (C) the state of the prior art; (D) the level of one of ordinary skill; and (E) the level of predictability in the art:
No prior art teaching has been found that teaches, without a prior selection step, either (1) regeneration of a whole transgenic corn plant no later than 6/4/3/2/1 week(s) after the DNA segment was transformed into the corn plant cells or (2) regeneration of differentiated transgenic corn plant part no later than 3/2/1 week(s) (even 6 or 4 weeks) after the DNA segment was transformed into the corn plant cells. Further, the prior art does not appear to teach how one may modify a protocol as in Example 2 of this specification so that even a corn shoot may be regenerated not more than 4 weeks after transforming a DNA segment into corn plant cells. The prior art appears to be silent on this particular subject (regeneration time of transgenic maize/corn plants or plant parts when regenerated without a prior selection step). But, the prior art does teach that media content (e.g., the type and concentration of a particular molecule such as a particular cytokine) and culture conditions (e.g., media exposure time and age of callus) materially impacts maize/corn regeneration efficiency, quality, and quantity.14 
The prior art does not appear to correct the deficiencies of the specification

Regarding (H) the quantity of experimentation needed to make or use the invention based on the content of the specification read in view of the prior art:
Because the claims encompass the regeneration, using any culture protocol, of a whole corn plant or any differentiated corn plant part not later than 6/4/3/2/1 week(s) after a DNA segment was transformed into the corn plant cell; and because the specification (supplemented by the prior art) only teach regenerating a specific differentiated corn plant part (a shoot) not later than 4 weeks (and, therefore, not later than 6 weeks) after a DNA segment was transformed into the corn plant cells (demarcated via the end of co-culturing),15 but this was achieved by following a specific protocol with particular medias and culture conditions (in particular, the specific protocol described in Example 2 of the specification16); a skilled artisan would not expect to be able to extrapolate the limited teachings in the specification and prior art across the entire scope of the claims. 
In the context of the subject technology, “it is not reasonably predictable from the disclosure of one species, what other species will work.”17 A skilled artisan could not follow the guidance presented within the specification or prior art to practice the full scope of the claimed method without first engaging in undue trial and error experimentation such as by having to modify and test each step of a culturing/regeneration protocol (including media contents and form as well as application time and conditions) until a differentiated corn plant part or a whole corn plant was successfully regenerated. As a skilled artisan would understand, if any of these protocols were to fail; the skilled artisan would have to start over or engage in a redesign effort until the claimed methods could be practiced or the claimed products achieved. This amount of experimentation is not merely quantitative and is certainly not routine18—in fact, these hypothetical experiments are the type that often result in a  substantial inventive contribution (i.e., conception). 

Even now, many years after this invention was made, the Office can only find evidence of regenerating maize/corn shoots (not roots and certainly not whole plants) after 4 weeks of growth (counted as proliferation + pre-regeneration + regeneration time) and those results have only been obtained when using healthy tissue (i.e., maize/corn tissue that has not been damaged by transformation) and optimized media as well as optimized growth conditions.19 It is notable that, again—all these years after the present invention was made, even Pathi et al. emphasize what had been said by at least Duncan and Widholm: the particulars of a regeneration protocol (such as culture media content) impact regeneration efficiency, quality, and quantity (Pathi et al. showing that the concentration of certain plant growth regulators and other supplements added to the culture media impacts maize/corn regeneration).20    

For at least these reasons, the specification does not enable a skilled artisan to make and/or use the invention commensurate in scope with these claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6, and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by AN et al. (Chinese patent application published as CN1356389 on July 3, 2002).
AN et al.  teach transforming a maize/corn plant cell (e.g., via pollen tube channel-mediated transformation) with a DNA segment that does not comprise a selectable marker gene [relevant to claim 1 part (a) and claim 2], but rather a conserved sequence (such as the conserved plant nuclear DNA sequences CAATbox and/or TATAbox sequences); growing (i.e., regenerating) corn seedlings from the transformed cells using at least a solid (agarose gel-containing) media [relevant to claim 1 part (b) and claim 3]; and then identifying transgenic seedlings using a PCR assay specific for the conserved sequence (e.g., specific for the CAATbox and/or TATAbox sequences) [relevant to claim 1 part (c)].21 Because AN et al. used pollen tube channel-mediated transformation and regenerated transgenic seedlings from transformed corn cells, immature corn embryo cells transformed with the DNA segment must have been obtained as an intermediate by AN et al. [relevant to claim 6]. Further, based on the evidence of record, the regenerated transgenic seedlings of AN et al. must have been “uniform” with respect to the presence of the DNA segment (in the context of how the term “uniform” is being broadly used by Applicant) [relevant to claim 23].     

Claim Rejections – 35 USC § 102 and/or 103
Claim(s) 7-8 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by AN et al. (Chinese patent application published as CN1356389 on July 3, 2002) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Mòl et al. (1993 Planta 189:213-217).
AN et al.  teach transforming a maize/corn plant cell (e.g., via pollen tube channel-mediated transformation) with a DNA segment that does not comprise a selectable marker gene, but rather a conserved sequence (such as the conserved plant nuclear DNA sequences CAATbox and/or TATAbox sequences); growing (i.e., regenerating) corn seedlings from the transformed cells using at least a solid (agarose gel-containing) media; and then identifying transgenic seedlings using a PCR assay specific for the conserved sequence (e.g., specific for the CAATbox and/or TATAbox sequences).22 Because AN et al. used pollen tube channel-mediated transformation and regenerated transgenic seedlings from transformed corn cells, immature corn embryo cells transformed with the DNA segment must have been obtained as an intermediate by AN et al. 
As evidenced by Mol et al., immature maize/corn embryos may innately fall within the claimed length ranges (Mol et al. embryos were between 0.2 and 2.0 mm in length23) [relevant to claims 7 and 8]. Based on the evidence of record, it is believed that AN et al. would have obtained an immature embryo within the claimed size ranges of claims 7-8 and, therefore, AN et al. anticipates claims 7-8. But because it is unclear, these claims are alternatively rejected under 35 USC § 102 or 35 USC § 103 in accordance with MPEP § 2131.03(II). If it is found that AN et al. does not anticipate claims 7-8, use of a maize/corn variety that would generate immature corn embryos within the claimed size ranges would have been an obvious design choice in view of Mol et al. and “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.24 Further, based on the evidence of record, the regenerated transgenic seedlings of AN et al. must have been “uniform” with respect to the presence of the DNA segment (in the context of how the term “uniform” is being broadly used by Applicant) [relevant to claim 23].     

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AN et al. (Chinese patent application published as CN1356389 on July 3, 2002), in view of Pati et al. (2006 Biotechnology Advances 24:91-114).
AN et al.  teach transforming a maize/corn plant cell (e.g., via pollen tube channel-mediated transformation) with a DNA segment that does not comprise a selectable marker gene, but rather a conserved sequence (such as the conserved plant nuclear DNA sequences CAATbox and/or TATAbox sequences); regenerating corn seedlings using at least a solid (agarose gel-containing) media; and then identifying transgenic seedlings using a PCR assay specific for the conserved sequence (e.g., specific for the CAATbox and/or TATAbox sequences).25 Based on the evidence of record, it is believed that immature corn embryo cells transformed with the DNA segment must have been obtained by the methods of AN et al. (in particular, by AN et al. having regenerated a corn seedling after pollen tube channel-mediated transformation). Further, based on the evidence of record, it is believed that the regenerated seedlings of AN et al. were “uniform” with respect to the presence of the DNA segment (in the context of how the term “uniform” is being broadly used by Applicant).  AN et al. also explain that is has been desirable in the field to develop marker-free transgenic plants (e.g., maize/corn) due to environmental and food safety concerns surrounding marker genes (e.g., those that encode antibiotic or herbicide genes as selection markers).26
AN et al. do not explicitly teach regeneration solely on liquid media [relevant to claims 4-5].

Pati et al. teach an exemplary protocol for regenerating a plant or plant parts (there, rose plants and rose plant parts) using only liquid media and describes some of the benefits to using a liquid-media-only protocol (compared to, for example, the use of solid/agar media) such as cost reduction and easier automation27. In particular, Pati et al. teach the regeneration of rose shoots and roots using only liquid media (with plants being placed in a culture tube and each individual rose plant having its own culture tube, as shown in Figure 1 from Pati et al. below) [relevant to claims 4].28  Pati et al. also demonstrate regenerating rose plant parts (roots) using a culture vessel (a polypropylene box) in liquid-only-media [relevant to claims 4].29 

    PNG
    media_image2.png
    695
    911
    media_image2.png
    Greyscale


Based on the evidence of record, a person with ordinary skill in the art at the time this invention was made would have found it obvious to modify the marker-free regeneration protocol taught by AN et al. (demonstrated in corn) to utilize only liquid media because doing so would have at least been the “simple substitution of one known element (liquid media and liquid-only protocols as taught by Pati et al.) for another (solid or semi-solid media protocols as taught by AN et al.) to obtain predictable results”.30 Such a person would have been motivated to use only liquid media at least because of the touted benefits to doing so as taught by Pati et al. 
Further to the indefiniteness rejection of claim 5 herein above, it is believed that having modified the protocol of AN et al. in these ways; “the transformation frequency of cells grown solely in liquid media subsequent to contacting the cells with a GOI and prior to identification of transgenic plants or transgenic plant parts is enhanced relative to the transformation frequency observed when cells are grown in solid media, semi-solid media, soil, or a combination of solid 20media, semi-solid media, liquid media, and/or soil, subsequent to contacting the cells with a GOI and prior to identification of transgenic plants or transgenic plant parts” [relevant to claim 5]. 

Claims 9-12, and 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AN et al. (Chinese patent application published as CN1356389 on July 3, 2002), in view of  Wolters et al. (US 2005/0097641 published May 5, 2005) and in view of Pati et al. (2006 Biotechnology Advances 24:91-114).
These claims are generally directed toward utilizing two previously known methodologies: regenerating a transformed plant without a prior selection step (which encompasses not using selectable marker genes at all, what is called “marker-free” regeneration/cultivation in the field) 31 and the selection of (only) liquid media for regeneration/culture (“the simplest liquid culture system [containing] explants in a non-agitated (static) liquid medium”32).  
AN et al.  teach transforming a maize/corn plant cell (e.g., via pollen tube channel-mediated transformation) with a DNA segment that does not comprise a selectable marker gene, but rather a conserved sequence (such as the conserved plant nuclear DNA sequences CAATbox and/or TATAbox sequences); regenerating corn seedlings using at least a solid (agarose gel-containing) media; and then identifying transgenic seedlings using a PCR assay specific for the conserved sequence (e.g., specific for the CAATbox and/or TATAbox sequences).33 Based on the evidence of record, it is believed that immature corn embryo cells transformed with the DNA segment must have been obtained by the methods of AN et al. (in particular, by AN et al. having regenerated a corn seedling after pollen tube channel-mediated transformation). Further, based on the evidence of record, it is believed that the regenerated seedlings of AN et al. were “uniform” with respect to the presence of the DNA segment (in the context of how the term “uniform” is being broadly used by Applicant).  AN et al. also explain that is has been desirable in the field to develop marker-free transgenic plants (e.g., maize/corn) due to environmental and food safety concerns surrounding marker genes (e.g., those that encode antibiotic or herbicide genes as selection markers).34
AN et al. do not explicitly teach a transformation technique other than pollen tube channel-mediated transformation [relevant to claims 18-19], are silent as to whether or not intermediary culture tubes or growth plugs were used to grow their corn seedlings before PCR assay [relevant to claim 9 and therefore claims 10-12] and whether any downstream solid-media-based (e.g., soil-based) culturing steps were employed [relevant to claims 21-22] or selection culture conditions were employed [relevant to claim 20].

Wolters et al. (at claim 1)35 teach obtaining a marker-free, uniform transgenic plant by transforming a plant cell with a DNA segment that does not comprise a selectable marker gene, regenerating cells or cell progeny (e.g., roots or shoots36) without selective pressure, testing the cell or progeny for the presence of the DNA segment and identifying transformed cells/progeny, growing a plant from identified cells/progeny, the testing the obtained plant for uniformness and selecting a uniform plant. The claims of Wolters et al. also teach Agrobacterium-mediated transformation for insertion of the DNA segment [relevant to claims 18-19] and using PCR to test for the presence or absence of the DNA segment [relevant to claims 9 part (2) and 10-12].37 Wolters et al. teach that “after the regenerating plants have reached the stage of shoot and root development, they may be transferred to a greenhouse for further growth and testing” [relevant to claims 11 and 21-22].38 
Wolters et al. actually demonstrate these “marker-free” regeneration methods in two distinct transformed plant species (using agrobacterium-mediated transformation) [relevant to claims 18-19]. For clarity of the record, Wolters et al. utilized PCR analysis on pooled subsets of nucleic acids (DNA) from  regenerated potato shoot tissue to identify transgenic versus non-transgenic regenerants39 [relevant to claims 9 part (2) and 10-12] and utilized PCR analysis on pooled subsets of nucleic acids (DNA) from regenerated cassiva shoot tissue to identify transgenic versus non-transgenic regenerants40 [also relevant to claims 9 part (2) and 10-12]. Wolters et al. grew at least PCR-positive cassiva regenerants in a greenhouse in small pots41 [relevant to claims 11, and 21-22]. Wolters et al. demonstrate the use of a DNA segment comprising a Gene Of Interest (GOI) that, when expressed, also results in a selectable phenotype (there, starch/amylose reduction in potato). After potting and microtubers had developed on regenerated shoots, Wolters et al. screened microtubers via starch staining with an iodine solution to assess the presence of amylose (i.e. confirm the regenerated potatoes were amylose-free) [relevant to claim 20].42
Wolters et al. also explain that, historically, the use of a selection/marker to regenerate transformed plants “is generally seen as an absolute requirement for efficient recovery; otherwise tenths- to hundreds-of-thousands of putative transformants would need to be screened for the presence and functional insertion of the desired heterologous gene.”43 Wolters et al. go on to explain that, historically, “putative transformants are always grown in a selective medium or under selective pressure appropriate for the selective marker chosen to give the transformed cells a selective advantage over the, initially over-abundantly present, non-transformed cells.”44 But like AN et al., Wolters et al. teach a marker-free regeneration protocol and explain that the field had begun preferring marker-free methods due to concerns around food products derived from transgenic plants and potential environmental harms.45   
   
Pati et al. teach an exemplary protocol for regenerating a plant or plant parts (there, rose plants and rose plant parts) using only liquid media and describes some of the benefits to using a liquid-media-only protocol (compared to, for example, the use of solid/agar media) such as cost reduction and easier automation46. In particular, Pati et al. teach the regeneration of rose shoots and roots using only liquid media (with plants being placed in a culture tube and each individual rose plant having its own culture tube, as shown in Figure 1 from Pati et al. copied above) [relevant to claim 9 part (1)].47  Pati et al. also demonstrate regenerating rose plant parts (roots) using a culture vessel (a polypropylene box) in liquid-only-media [relevant to claim 9 part (1)].48 

Based on the evidence of record, a person with ordinary skill in the art at the time this invention was made would have found it obvious to modify the marker-free regeneration protocol taught by AN et al. (demonstrated in corn) in view of the marker-free regeneration protocol taught by Wolters et al. (demonstrated in potato and cassiva) to arrive at the presently claimed subject matter with a reasonable expectation of success because doing so would have at least been the “use of a known technique to improve a similar method in the same way”.49  Such a person would have been motivated to improve the protocol of AN et al. at least because of the touted benefits to using marker-free protocols as taught by both AN et al. and Wolters et al. Such a person would have also found it obvious to utilize only liquid media (and culture tubes needed to do so) prior to identifying a regenerated transgenic corn plant or corn plant part because doing so would have at least been the “simple substitution of one known element (liquid media and liquid-only protocols as taught by Pati et al.) for another (solid or semi-solid media protocols as used by AN et al. and Wolters et al.) to obtain predictable results”.50 Such a person would have been motivated to use only liquid media at least because of the touted benefits to doing so as taught by Pati et al. 


Non-Statutory Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,581,035 (to MONSANTO TECHNOLOGY LLC, hereinafter “‘035”). Although the claims at issue are not identical, they are not patentably distinct from each other because, together, the claims of ‘035 teach all of the elements of these claims (they are nearly identical and in the same order). Specifically, the two sets of claims they appear to only differ via the underlined text of ‘035 claim 1 (copied below) and (1) the “embryogenic” concept appears to be present within claims 6 of both ‘035 and this application and (2) the “or screening” clause at claim 1 part (b) of ‘035 can be considered a mere species of the “without first selecting” clause present within claim 1 part (b) of both ‘035 and this application.
Claim 1 of ‘035: A method for identifying transgenic corn plants, comprising:
(a) obtaining embryogenic corn plant cells transformed with a DNA segment comprising a nucleic acid sequence of interest;
(b) regenerating a plurality of corn plants or differentiated corn plant parts from the embryogenic cells without first selecting or screening for the presence of a functional genetic component which produces a product that serves to identify a transformed plant, or for the presence of said DNA segment; and
(c) identifying at least a first transgenic corn plant or transgenic differentiated plant part from the plurality of corn plants or differentiated corn plant parts.

The remaining claims of ‘035 are otherwise nearly identical to those of this application and in the same order:
Claim ___ of ‘035
Teaches the subject matter of claim ___ of this application 
2-23
2-23


Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,847,009 (to MONSANTO TECHNOLOGY LLC, hereinafter “‘009”). Although the claims at issue are not identical, they are not patentably distinct from each other because, together, the claims of ‘009 teach all of the elements of these claims (they are nearly identical and in the same order). In particular, claim 1 of ‘009 teach the subject matter of this application’s claims 1, 3-4, and 13. The remaining claims of ‘009 are otherwise nearly identical to those of this application and in the same order:
Claim ___ of ‘009
Teaches the subject matter of claim ___ of this application 
2
2
3-11
5-12
11-14
14-17
15-17
18-20
18
23


Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9, 617,552 (to MONSANTO TECHNOLOGY LLC, hereinafter “‘552”). Although the claims at issue are not identical, they are not patentably distinct from each other because, together, the claims of ‘552 teach all of the elements of these claims (they are nearly identical and in the same order). In particular, claim 1 of ‘552 teach the subject matter of this application’s claims 1, 2, and 23. The remaining claims of ‘552 are otherwise nearly identical to those of this application and in the same order:
Claim ___ of ‘552
Teaches the subject matter of claim ___ of this application 
2-18
3-19
19-20
21-22


Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,233,455 (to MONSANTO TECHNOLOGY LLC, hereinafter “‘455”). Although the claims at issue are not identical, they are not patentably distinct from each other because, together, the claims of ‘455 teach all of the elements of these claims (they are nearly identical and in the same order). In particular, claim 1 of ‘455 teach the subject matter of this application’s claims 1 and 4 (noting that ‘455 claim 1 teaches a “monocot” but that maize/corn, as in these claims, is a monocot—claims 22-25 of ‘455 specify corn plants). The remaining claims of ‘455 are otherwise nearly identical to those of this application and in the same order:
Claim ___ of ‘455
Teaches the subject matter of claim ___ of this application 
2
2
3-21
5-23


Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,941,407 (to MONSANTO TECHNOLOGY LLC, hereinafter “‘407”). Although the claims at issue are not identical, they are not patentably distinct from each other because, together, the claims of ‘407 teach all of the elements of these claims (they are nearly identical and in the same order). In particular, claim 1 of ‘407 teach the subject matter of this application’s claims 1 and 9. The remaining claims of ‘407 are otherwise nearly identical to those of this application and in the same order:
Claim ___ of ‘407
Teaches the subject matter of claim ___ of this application 
2
2
3
6
4-6
10-12



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Thursday 8:30-4:30, and every other Friday 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA STEPHENS/Examiner, Art Unit 4161
                                                                                                                                                                                                        /Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At ¶173 on page 36 of US provisional application 60/841,519, embryo sizes (assumed to be lengths based on the practice within the field) between 1.5 and 1.8 mm as well as between 1.4 and 2.2 mm are described but again, the presently claimed ranges of “1.5 mm to about 3.5 mm” and “1.9 mm to about 2.3mm” are not supported by the text of 60/841,519. 
        2 “A liquid culture system for Agrobacterium-mediated transformation of tomato (Lycopersicon esculentum L. Mill.” 2005 Plant Science 168: 121-130.
        3 “In vitro propagation of rose-a review” 2006 Biotechnology Advances 24:91-114 at figure 2 on page 103 (published online 05October2005).
        4 Specification at Example 2 on page 24, lines 14-17.
        5 Specification page 24.
        6 Specification at page 24, lines 1-26.
        7 Duncan and Widholm “Improved plant regeneration from maize callus cultures using 6-benzylaminopurine” 1988 Plant Cell Reports 7: 452-455 at page 453 (right column) to 455 (left column).
        8 Pathi et al. 2013 PLANT SIGNALING & BEHAVIOR 8:10, e25891 at Figure 2 on page 3 and at page 5, the paragraph bridging the left and right columns.
        9 Pathi et al. 2013 PLANT SIGNALING & BEHAVIOR 8:10, e25891 at page 3, left column and Table 2 on page 4. 
        10 MPEP § 2164.02(I).
        11 MPEP § 2164.01(a) (citing In re Wands 858 F.2d 731 at 737; 8 USPQ2d 1400 at 1404 (Fed. Circ. 1988)).
        12 Specification at Example 2 on page 24, lines 14-17.
        13 Specification page 24.
        14 Duncan and Widholm 1988 Plant Cell Reports 7: 452-455 at page 453 (right column) to 455 (left column).
        15 Specification at Example 2 on page 24, lines 14-17.
        16 Specification page 24.
        17 MPEP § 2164.03.
        18 See MPEP § 2164.06.
        19 Pathi et al. 2013 PLANT SIGNALING & BEHAVIOR 8:10, e25891 at Figure 2 on page 3 and at page 5, the paragraph bridging the left and right columns.
        20 Pathi et al. 2013 PLANT SIGNALING & BEHAVIOR 8:10, e25891 at page 3, left column and Table 2 on page 4. 
        21 AN et al. at the Abstract on page 1; also page 1, line 25 to page 4, line 25. 
        22 AN et al. at the Abstract on page 1; also page 1, line 25 to page 4, line 25. 
        23 Mol et al. at page 215, left column, first paragraph as well as Figure 2 on page 215. 
        24 MPEP § 2144.05(I) citing In re Wertheim 541 F. 2d 257, 191 USPQ 90 (CCPA 1976).
        25 AN et al. at the Abstract on page 1; also page 1, line 25 to page 4, line 25. 
        26 Page 1 at lines 27-36.
        27 Page 100, left column.
        28 Pati et al. at figure 1 on page 97 and discussion thereof on pages 100 (left column) and page 103 (left column).
        29 Pati et al. at Figure 2 on page 103 and accompanying discussion at pages 103-104.
        30 MPEP § 2143(I)(B).
        31 Rommens et al. (US 2003/0221213 published 27November2003) at column 3, paragraph 26 (“[m]arker-free transgenic plants may [] be obtained by omitting any selection procedures prior to regeneration.”); see also AN et al. (CN1356389).
        32 Ascough and Fennell “The regulation of plant growth and development in liquid culture (a Minireview)” 2004 South African J. of Botany 70(2):181-190 
        33 AN et al. at the Abstract on page 1; also page 1, line 25 to page 4, line 25. 
        34 Page 1 at lines 27-36.
        35 Page 21, left column.
        36 Wolters et al. describing what constitutes “progeny” at page 6, ¶ 27.
        37 See claims 2-5 and 13-14 at page 21 of Wolters et al.
        38 Page 15, ¶161. At page 5, ¶24.
        39 Wolters et al. at Example 3 on page 12, ¶ 112 to page 13, ¶ 125 (in particular page 13, ¶ 122); Example 4 on page 13, ¶126 to ¶ 135; and Example 5 on page 14, ¶136 to ¶ 149. 
        40 Wolters et al. at Example 6 on page 14, ¶150 to page 15, ¶161.
        41 Page 15, ¶161. At page 5, ¶24, Wolters et al. further states that “after the regenerating plants have reached the stage of shoot and root development, they may be transferred to a greenhouse for further growth and testing.”
        42 Example 5 at page 14, ¶¶144-147.
        43 Wolters et al. at page 1, ¶3.
        44 Wolters et al. at page 1, ¶ 3.
        45 See Wolters et al. at page 2, ¶¶ 9-10.
        46 Page 100, left column.
        47 Pati et al. at figure 1 on page 97 and discussion thereof on pages 100 (left column) and page 103 (left column).
        48 Pati et al. at Figure 2 on page 103 and accompanying discussion at pages 103-104.
        49 MPEP § 2143(I)(C)
        50 MPEP § 2143(I)(B).